Citation Nr: 0830529	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-20 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to July 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a videoconference hearing at the RO 
before the undersigned Veterans Law Judge in August 2006.  

This case was previously before the Board in November 2006 
and Remanded for additional development and readjudication.


FINDINGS OF FACT

1.  Hearing loss was not manifest during the veteran's active 
service and was not manifest to a compensable degree within 
one year after his separation from service.  Competent 
medical evidence of a nexus between hearing loss and service 
is not of record. 

2.  Tinnitus was not manifested during the veteran's active 
service and was not manifested within one year after his 
separation from service.  Competent medical evidence of a 
nexus between tinnitus and service is not of record. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  

Service incurrence will be presumed for certain chronic 
diseases, such as organic disease of the nervous system 
(e.g., sensorineural hearing loss or tinnitus), if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Factual Background and Analysis

The veteran maintains that his hearing loss and tinnitus are 
directly related to an in-service head injury as well as in-
service exposure to excessive noise.  His essential argument 
is that he was struck in the head by a flagpole and that his 
barracks were located near artillery equipment.  His DD Form 
214, indicates that he served as a truck driver.  Because 
both claims involve similar issues and evidence, and as 
similar legal principles apply, the Board will address them 
in a common discussion.

It is noted that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Further, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that the threshold for normal hearing is between 0 and 20 
decibels, and that higher thresholds show some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Even if disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that it is causally related to service.  Hensley v. 
Brown, supra, at 160.  

A review of the veteran's service treatment records (STRs) 
shows that an audiogram conducted at enlistment in July 1974 
revealed puretone thresholds for the right ear were 15, 10, 
20, 35 and 20, decibels at 500, 1,000, 2,000, 3,000 and 4,000 
hertz (Hz), respectively.  The thresholds in the left ear at 
the same frequencies were 20, 10, 10, 25, and 20 Hz, 
respectively.  An audiogram conducted at separation in May 
1976 revealed puretone thresholds for the right ear were 0, -
5, 15, and 35, decibels at 500, 1,000, 2,000, and 4,000 Hz, 
respectively.  The thresholds in the left ear at the same 
frequencies were 0, -5, 5, and 35 Hz, respectively.  These 
hearing thresholds do not meet the criteria of disability 
under VA regulations.  The veteran did not complain of 
hearing loss, tinnitus, or other ear pathology and did not 
otherwise provide information regarding an in-service head 
injury or noise exposure.  As a result, these records do not 
establish that hearing loss or tinnitus had their onset 
during military service.  Therefore, the question that must 
be answered in this case is whether the hearing loss and 
tinnitus the veteran has now is the result of the noise 
trauma he underwent in the 1970s.  

There are essentially no pertinent clinical records 
associated with the claims file until a December 2003 VA 
examination report.  This examination was for the specific 
purpose of obtaining an opinion as to whether or not any 
current hearing loss and tinnitus could be related to 
service.  The veteran reported hearing loss after being 
struck in the head by a flag pole during military service.  
He also reported that his military duties as a driver exposed 
him to excessive noise from a flight line.  He also reported 
that he resided in barracks that were less than 50 yards from 
cannon fire.  After military service he worked around air 
hammers in a gas station for 15 years and later for 10 years 
as a truck driver.  His current symptoms included ringing in 
both ears and difficulty understanding conversational speech.  

On audiological evaluation pure tone thresholds for the right 
ear were 30, 55, 60, 65, and 70 decibels at 500, 1000, 2000, 
3,000, and 4000 Hz, respectively, and for the left ear at the 
same frequencies were 25, 45, 50, 65, and 65 decibels.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 100 in the left ear.  The 
examiner noted that review of the STRs revealed the veteran's 
head injury occurred just prior to service and was not 
inservice.  In addition the veteran entered service with mild 
high frequency loss and was discharged from service with mild 
high frequency loss that was not exacerbated by military 
duty.  He concluded that the veteran's hearing loss and 
tinnitus were less likely to be due to military duty and more 
likely due to events pre-and post-military duty.  In 
rendering his opinion, the VA physician took into 
consideration the veteran's in-service history and post-
service noise exposure to support his conclusion.  The 
examination report provides an opinion, consistent with the 
veteran's medical history and uncontroverted by any other 
medical evidence of record.  

The remaining post-service treatment records show continued 
evaluation and treatment for hearing loss in January 2007 
without additional opinion regarding etiology.  

Indeed, there is nothing in the claims file, which would tend 
to establish that the veteran's claimed disabilities are 
related to his active military service other than lay 
statements and testimony given at an August 2006 
videoconference hearing.  During his hearing the veteran 
essentially reiterated previously submitted information 
concerning his in-service head injury and noise exposure, 
consistent with complaints made during his VA examination.  
As to the veteran's assertions of an in-service head injury 
and/or noise exposure, the Board notes that he can attest to 
factual matters of which he had first-hand knowledge, e.g., 
trauma to the head from a flagpole.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not 
qualified to render an opinion as to the causation or 
etiology of his currently claimed hearing loss and tinnitus, 
or establish a diagnosis based upon in-service experiences.  
See Espiritu v, Derwinski, 2 Vet. App. 492 (1992) (holding 
that a lay witness can provide an "eye-witness" account of 
visible symptoms, but cannot offer evidence that requires 
medical knowledge, such as causation or etiology of a disease 
or injury.).  

Moreover, the fact that either event may have occurred during 
service does not, by itself, establish a basis for the grant 
of service connection.  The lack of any evidence of 
continuing complaints or symptoms in the intervening years 
since active service is itself evidence which tends to show 
that a head injury and/or noise exposure during service did 
not result in any residual disability.  Here, evidence of a 
prolonged period without medical complaint can be considered 
as a factor, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Thus, this contrary evidence significantly 
reduces the probative weight to be assigned to the veteran's 
testimony.  The single competent medical opinion in the 
record conclusively found that there was no medical basis for 
holding that hearing loss and tinnitus were incurred in 
service.  

In short, greater probative weight is placed on (1) the 
veteran's STRs; (2) the post-service medical reports which 
are silent for any complaints or treatment for many years 
after the veteran's separation from service; and (3) the 2003 
VA medical opinion which was based on a review of the 
veteran's claims file.  Owens v. Brown, 7 Vet. App. 429 
(1995) (opinions offered by examiners based on a review of 
all the evidence on file is considered to be an important 
factor in reaching an informed opinion).  

Therefore, the preponderance of the evidence is against the 
claims, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in September 2003 and November 
2003 before the initial original adjudication of the claims.  
The letters notified the veteran of what information and 
evidence must be submitted to substantiate claims for service 
connection, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claims to 
the RO.  The contents of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Letters dated in March 
2006, November 2006, and May 2008 provided the veteran with 
notice of the laws regarding degrees of disability or 
effective dates for any grant of service connection and his 
claims were readjudicated in the April 2008 Supplemental 
Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  In any event, because service connection 
for hearing loss and tinnitus are denied, any questions 
regarding a disability rating and effective date are now 
moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.   There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded a VA examination in December 
2003 to determine the nature and etiology of the hearing loss 
and tinnitus.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


